 



EXHIBIT 10.19

U.S. BANCORP
OUTSIDE DIRECTORS DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



U.S. BANCORP
OUTSIDE DIRECTORS DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

                                  Page              

--------------------------------------------------------------------------------

ARTICLE I    
DEFINITIONS
    1     1.1    
Definitions
    1     1.2    
Number and Gender
    5   ARTICLE II    
PARTICIPATION BY SELECTED EMPLOYEES
    6     2.1    
Participation
    6     2.2    
Cessation of Active Participation
    6   ARTICLE III    
ANNUAL DEFERRALS
    7     3.1    
Deferral Election
    7     3.2    
Effective Deferral Period
    7   ARTICLE IV    
ACCOUNTS
    8     4.1    
Establishment of Deferred Compensation Accounts
    8     4.2    
Crediting/Debiting of Account
    8   ARTICLE V    
DISTRIBUTIONS
    11     5.1    
In General
    11     5.2    
Hardship Distributions
    11     5.3    
Distributions to Incompetents
    11     5.4    
Court Ordered Distributions
    11     5.5    
Method of Payment
    12     5.6    
Valuation of Distributions
    12     5.7    
Right to Withhold Taxes
    12   ARTICLE VI    
BENEFICIARIES
    13     6.1    
Beneficiary Designation
    13     6.2    
No Beneficiary Designation
    13   ARTICLE VII    
FUNDING AND PARTICIPANT’S INTEREST
    14     7.1    
Plan Unfunded
    14     7.2.    
Interests of Participants Under the Plan
    14   ARTICLE VIII    
ADMINISTRATION AND INTERPRETATION
    15     8.1    
Administration
    15     8.2    
Interpretation
    15     8.3    
Records and Reports
    15     8.4    
Payment of Expenses
    15     8.5    
Indemnification for Liability
    16  

- i -



--------------------------------------------------------------------------------



 

                                  Page              

--------------------------------------------------------------------------------

  8.6    
Claims Procedure
    16   ARTICLE IX    
AMENDMENT AND TERMINATION
    17     9.1    
In General
    17     9.2    
Termination After Change in Control
    17   ARTICLE X    
MISCELLANEOUS PROVISIONS
    18     10.1    
Information to be Furnished by Participants and Beneficiaries and Inability to
Locate
    18     10.2    
Right of the Company to Take Employment Actions
    18     10.3    
No Alienation of Assignment of Benefits
    18     10.4    
Construction
    19     10.5    
Headings
    19     10.6    
Agent for Legal Process
    19   APPENDIX A    
LIST OF AFFILIATES
    A-1   APPENDIX B    
MEASUREMENT FUNDS
    B-1  

- ii -



--------------------------------------------------------------------------------



 



U.S. BANCORP
OUTSIDE DIRECTORS DEFERRED COMPENSATION PLAN

     U.S. Bancorp currently maintains the U.S. Bancorp Corporation Deferred
Compensation Plan (formerly known as the Firstar Corporation Deferred
Compensation Plan and the Star Banc Corporation Deferred Compensation Plan) for
the benefit of its and its Affiliates’ (as hereinafter defined) eligible
executive employees and outside directors and the Firstar Corporation Directors’
Deferred Compensation Plan for the benefit of U.S. Bancorp’s and its Affiliates’
directors (collectively, such plans being referred to as the “Prior Plans,” and
individually, a “Prior Plan”). The purpose of this Plan is to consolidate the
benefits accrued under all such Prior Plans for directors of U.S. Bancorp and
its Affiliates into a single deferred compensation plan, and any benefits
provided under this Plan shall be in lieu of any benefits accrued under any of
the Prior Plans. This Plan shall be unfunded for tax purposes and for purposes.
This Plan shall be effective as of January 1, 2004.

 



--------------------------------------------------------------------------------



 



ARTICLE I

DEFINITIONS

     1.1 Definitions. Whenever the following initially capitalized words and
phrases are used in this Plan, they shall have the meanings specified below
unless the context clearly indicates otherwise:



       (1) The term “Affiliate” shall mean any corporation, limited liability
company, partnership or other entity designated by the Board or Committee as an
affiliate of the Company and automatically shall include any “Affiliate,” as
defined in Rule 12b-2 promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).



       (2) The term “Affiliated Group” shall mean the Company and each of its
Affiliates that is described in Appendix A and has adopted this Plan. For
purposes of paragraphs (23) and (26) below, “Affiliated Group” shall mean the
Company and each of its Affiliates.



       (3) The term “Beneficiary” shall mean such person or legal entity as may
be designated by a Participant in accordance with Article VI or otherwise
entitled under Section 6.1 to receive benefits hereunder upon the death of such
Participant.



       (4) The term “Board” and “Board of Directors” shall mean the Board of
Directors of the Company.



       (5) The term “Change in Control” shall mean any of the following
occurring after the Effective Date:



             (a)    The acquisition by any Person (as defined in
Section 1.1(5)(e)(2)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 35% or more of either (1) the then
outstanding shares of Common Stock (as defined in Section 1.1(5)(e)(1)) (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that, for purposes of this clause (a), the following acquisitions shall
not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by a
subsidiary of the Company or any employee benefit plan (or related trust)
sponsored or maintained by the Company or a subsidiary of the Company (a
“Company Entity”) or (iv) any acquisition by any corporation pursuant to a
transaction that complies with clause (i), (ii) or (iii) of this clause (a); or

 



--------------------------------------------------------------------------------



 





  (b)   Individuals who, as of the Effective Date, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors (except as a result of the death, retirement
or disability of one or more members of the Incumbent Board); provided, however,
that any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, (1) any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Incumbent Board, (2) any director designated by or on
behalf of a Person who has entered into an agreement with the Company (or which
is contemplating entering into an agreement) to effect a Business Combination
(as defined in Section 1.1(5)(c) with one or more entities that are not Company
Entities or (3) any director who serves in connection with the act of the Board
of Directors of increasing the number of directors and filling vacancies in
connection with, or in contemplation of, any such Business Combination; or    
(c)   Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation that, as
a result of such transaction, owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
Company Entity or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the

- 2 -



--------------------------------------------------------------------------------



 





      board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or                (d)    Approval by the shareholders
of the Company of a complete liquidation or dissolution of the Company.    
           (e)    For purposes of this Section 1.1(5), the following definitions
shall apply:



             (1)    “Common Stock” shall mean the common stock of the Company.  
             (2)    “Person” shall be defined as defined in Sections 13(d)(3)
and 14(d)(2) of the Exchange Act.



       (6) The term “Code” shall mean the Internal Revenue Code of 1986, as
amended.



       (7) The term “Committee” shall mean the Compensation Committee of the
Board or any other Committee of the Board designated by the Board to administer
the Plan.



       (8) The term “Company” shall mean U.S. Bancorp or any successor thereto.



       (9) The term “Deferrals” shall mean (i) that portion of the Participant’s
Director’s Compensation that the Participant voluntarily and irrevocably elects
to defer pursuant to Section 3.1 of the Plan in accordance with a Deferred
Compensation Agreement and (ii) any Option Credits.



       (10) The term “Deferred Compensation Account” shall mean the
recordkeeping account established by the Company for each Participant to which
his Deferrals are credited and from which distributions to the Participant or to
his Beneficiary are made.



       (11) The term “Deferred Compensation Account Balance” or “Account
Balance” shall mean, with respect to a Participant, the total amount credited to
that Participant’s Deferred Compensation Account. The “Account Balance” shall be
a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of amounts to be paid to a Participant, or such
Participant’s Beneficiary, under this Plan.



       (12) The term “Deferred Compensation Agreement” shall mean a document (or
documents) as provided from time to time by the Company or the Committee
pursuant to which a Director voluntarily enrolls as a Participant under the Plan
and (i) irrevocably elects to defer all or a portion of his Director’s
Compensation and/or (ii) elects to surrender a stock option in exchange for an
Option Credit, both pursuant to

- 3 -



--------------------------------------------------------------------------------



 





  Section 3.1 of the Plan. In the case of a Prior Plan Participant (as defined
in Section 2.1), “Deferred Compensation Agreement” shall mean a document (or
documents) as provided from time to time from the Company or Committee pursuant
to which such Participant elects to transfer his accrued benefit under each of
the Prior Plans to this Plan and to look solely to this Plan in satisfaction of
the Company’s obligation under this Plan and any Prior Plan.



       (13) The term “Director” shall mean a member of the Board who is not an
Employee.



       (14) The term “Director’s Compensation,” with respect to a Participant
for any period, shall mean the director fees that would have been received by
the Participant from the Affiliated Group during that period for services
rendered as a Director but for any deferral election under this Plan.



       (15) The term “Disability” shall mean a period of permanent disability
during which the Participant would have qualified for permanent disability
benefits under the Company’s long-term disability plan had the Participant been
a participant in such a plan, as determined by the Committee in its sole
discretion.



       (16) The term “Effective Date” shall mean January 1, 2004.



       (17) The term “Employee” shall mean a person who is treated by the
Affiliated Group as a common law employee of the Affiliated Group.



       (18) The term “Financial Hardship,” with respect to a Participant, shall
mean a severe financial hardship and unexpected need for cash resulting from a
sudden and unexpected illness or accident of that Participant, or of a dependent
(within the meaning of Code Section 152(a)) of such Participant, loss of such
Participant’s property due to casualty, or such other similar extraordinary and
unforeseeable circumstances or emergencies arising as a result of events beyond
the control of such Participant, all as determined in the sole discretion of the
Committee.



       (19) The term “Option Credit” shall mean an amount equal to the aggregate
value of Shares arising out of a surrender of a stock option that is credited to
a Participant’s Deferred Compensation Account pursuant to the provisions of
Section 3.1 hereof or the provisions of a Stock Incentive Plan.



       (20) The term “Participant” shall mean a Director (i) who has elected to
participate in the Plan and to defer all or a portion of such Participant’s
Director’s Compensation and/or to receive Option Credits pursuant to an executed
Deferred Compensation Agreement, and (ii) whose participation in the Plan has
not been terminated.



       (21) The term “Plan” shall mean the U.S. Bancorp Outside Directors
Deferred Compensation Plan.

- 4 -



--------------------------------------------------------------------------------



 





       (22) The term “Plan Year” shall mean a calendar year beginning each
January 1 and ending each December 31.



       (23) The term “Retirement,” “Retire(s)” or “Retired” shall mean
termination of performing Director services with the Affiliated Group on or
after attainment of age 65 for any reason other than death or Disability.



       (24) The term “Shares” shall mean shares of common stock of the Company.



       (25) The term “Stock Incentive Plan” shall mean a stock incentive
compensation plan maintained by the Company and in which the Participant is a
participant.



       (26) The term “Termination of Services” shall mean the termination of
services with the Affiliated Group as a Director, voluntarily or involuntarily,
for any reason other than Retirement or death.

     1.2 Number and Gender. Whenever any words used herein are in the singular
form, they shall be construed as though they were also used in the plural form
in all cases where they would so apply, and references to the male gender shall
be construed as applicable to the female gender where applicable, and vice
versa.

- 5 -



--------------------------------------------------------------------------------



 



ARTICLE II

PARTICIPATION BY SELECTED EMPLOYEES

     2.1 Participation. Participation in the Plan is limited to Directors. A
Director shall become a Participant in the Plan effective as of the date
designated by the Board or Committee if he is then a Director but in no event
before execution and delivery by such Director of a Deferred Compensation
Agreement pursuant to Section 3.1 hereof. Any Director who was a participant in
any of the Prior Plans on December 31, 2003 (a “Prior Plan Participant”) shall
become a participant in this Plan as of January 1, 2004 provided that such
Participant has duly executed and delivered to the Committee by December 31,
2003 his Deferred Compensation Agreement.

     2.2 Cessation of Active Participation. A Participant who (i) suffers a
Termination of Services, Retires or dies, or (ii) ceases to be a Director shall
immediately thereupon cease active participation in the Plan.

- 6 -



--------------------------------------------------------------------------------



 



ARTICLE III

ANNUAL DEFERRALS

     3.1 Deferral Election. On or before December 31 of each calendar year or if
later, within two weeks of the date designated by the Board or Committee as of
which the Director should become a Participant in the Plan, each Director may
irrevocably elect, by completing and executing an appropriate Deferred
Compensation Agreement and delivering it to the Committee, to defer under the
Plan any portion up to 100% of such Director’s Compensation for the immediately
following Plan Year or, if applicable, the portion of the remaining current Plan
Year. In addition, each Director may (except as explicitly provided to the
contrary in such option) surrender all or any portion of any vested but
unexercised stock option and, upon the surrender and cancellation of such option
or portion thereof, the Company will credit the Participant’s Deferred
Compensation Account with an amount (the “Option Credit”) equal in value to the
excess of (i) the value of the Shares subject to such option as to which the
Participant surrenders his or her right to exercise such option over (ii) the
related exercise price of such option for such Shares. Notwithstanding the
foregoing, in no event shall the Deferrals of a Participant for any Plan Year be
less than $1,000.00.

     3.2 Effective Deferral Period. A Director’s deferral election under
Section 3.1 with respect to such Director’s Compensation and/or any surrender of
an option or portion thereof for an Option Credit shall be effective and
irrevocable upon delivery of an applicable Deferred Compensation Agreement to
the Committee or the Company.

- 7 -



--------------------------------------------------------------------------------



 



ARTICLE IV

ACCOUNTS

     4.1 Establishment of Deferred Compensation Accounts. For purposes of the
Plan, the Company shall cause a separate Deferred Compensation Account to be
established in the name of each Participant. Each Prior Plan Participant shall
receive a credit to such Participant’s Deferred Compensation Account at the
beginning of January 1, 2004 equal to the sum of the amounts credited to such
Participant’s accounts under each Prior Plan on December 31, 2003 and such
amounts shall be thereafter adjusted in accordance with Section 4.2 and
administered in accordance with the terms of this Plan. The Deferrals of a
Participant shall be credited to such Participant Deferred Compensation Account
as of the date such Deferrals would have otherwise been paid to such Participant
if they were not deferred. All amounts credited to a Participant’s Deferred
Compensation Account shall be adjusted in the manner determined under
Section 4.2.

     4.2 Crediting/Debiting of Account. In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee, in
its sole discretion, a Participant’s Deferred Compensation Account Balance shall
be adjusted in accordance with the following rules:



       (a) Election of Measurement Funds. Each Director or Prior Plan
Participant shall elect on his Deferred Compensation Agreement the Measurement
Fund(s) that will be used to determine the amounts to be credited to or debited
from his Deferred Compensation Account for the applicable Plan Year or portion
thereof in which the Director or Prior Plan Participant commences participation
in the Plan and continuing thereafter for each subsequent Plan Year in which
such Director or Participant participates in the Plan, unless changed in
accordance with the next sentence. Commencing with the first calendar quarter
beginning after a Participant’s commencement of participation in the Plan and
continuing thereafter for each calendar quarter in which the Participant
participates in the Plan, but no later than the last business day of the
applicable calendar quarter, the Participant may (but is not required to) elect,
by submitting a Balance Transfer Direction Form to the Committee that is
accepted and approved by the Committee, to change the Measurement Fund(s) to be
used to determine the amounts to be credited to or debited from such
Participant’s Deferred Compensation Account. If an election is made in
accordance with the previous sentence, it shall apply to the first day of the
calendar quarter following the date of receipt and shall continue thereafter for
each subsequent calendar quarter in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence.          (b)
Proportionate Allocation. Any election under Section 4.2(a) above shall result
in 100% of a Participant’s Deferred Compensation Account Balance being allocated
among the Measurement Fund(s) elected by the Participant as if the Participant
was making an actual investment in the Measurement Fund(s) equal to the portion
of such Participant’s Deferred Compensation Account Balance allocated to such
Measurement Fund(s).

- 8 -



--------------------------------------------------------------------------------



 





       (c) Measurement Funds. A Participant must elect at least one of the
Measurement Funds described in Appendix B for the purpose of determining the
manner in which such Participant’s Deferred Compensation Account Balance is to
be adjusted. The Measurement Funds established by the Committee and described in
Appendix B shall include a Company stock fund, which will be invested in Shares,
mutual funds selected and approved by the Committee and a money market fund
selected and approved by the Committee. The Committee shall duly consider, but
is not required to approve, the Participant’s requested election of the
Measurement Fund or Funds or the Participant’s requested change in the
Measurement Fund or Funds. In all events, the Participant’s Deferred
Compensation Account Balance shall be determined by reference to such
Measurement Fund(s) as the Committee shall have selected from time to time with
respect to the Participant’s Deferred Compensation Account Balance. As
necessary, the Committee may, in its sole discretion, discontinue, substitute or
add a Measurement Fund(s). Each such action will take effect as of the first day
of the earliest calendar quarter that follows by at least 30 days the day on
which the Committee gives Participant’s advance written notice of such change.



       (d) Crediting or Debiting Method. The performance of the elected
Measurement Fund(s) (either positive or negative) will be determined by the
Committee, in its sole discretion, based on the performance of the Measurement
Fund(s) itself (taken into account the reinvestment of dividends, capital gains
and interest income distributions therefrom). A Participant’s Deferred
Compensation Account Balance shall be debited or credited on a daily basis,
based on the performance of the applicable Measurement Fund(s) (at the closing
price on such day) selected by the Participant, as determined by the Committee
in its sole discretion, as though (i) the Participant’s Deferred Compensation
Account Balance was invested in the Measurement Fund(s) in the manner selected
by the Participant as of the close of business on each day on which the New York
Stock Exchange is open for business (at the closing price on such day); (ii) any
Deferrals credited to the Participant’s Deferred Compensation Account on that
day were invested in the Measurement Fund(s) (at the closing price on such day)
selected by the Participant as of the close of that day; and (iii) any
distribution made to a Participant that decreases such Participant’s Deferred
Compensation Account Balance ceased to be invested in the applicable Measurement
Fund(s) (at the closing price on such date) as of the day on which such
distribution occurred.



       (e) No Actual Investments. Notwithstanding any other provision of this
Plan that may be interpreted to the contrary, the Measurement Funds are to be
used for measurement purposes only, and a Participant’s election or deemed
election of any such Measurement Fund(s), the allocation of his or her Deferred
Compensation Account Balance thereto, the calculation of additional amounts and
the crediting or debiting of such amounts to a Participant’s Deferred
Compensation Account Balance shall not be considered or construed in any manner
as an actual investment of such Participant’s Deferred Compensation Account
Balance in any such Measurement Fund. If the Company decides to invest funds in
any or all of the Measurement Funds, no Participant

- 9 -



--------------------------------------------------------------------------------



 





  shall have any rights in or to such investments themselves. Without limiting
the foregoing, a Participant’s Deferred Compensation Account Balance shall at
all times be a bookkeeping entry only and shall not represent any investment
made on such Participant’s behalf by the Company. The Participants shall, at all
times, remain unsecured creditors of the Company.

- 10 -



--------------------------------------------------------------------------------



 



ARTICLE V

DISTRIBUTIONS

     5.1 In General. Except as otherwise provided in this Article V, the
Deferred Compensation Account Balance of a Participant shall be payable to such
Participant (or, in the case of the death of a Participant, his Beneficiary) as
soon as practicable after the earliest of his Retirement, death or Termination
of Services with the Affiliated Group. Notwithstanding any other provision of
the Plan to the contrary, a Participant may elect to change the manner and the
time of distribution of such Participant’s Deferred Compensation Account Balance
at any time preceding the twelve (12) month period preceding such Participant’s
Termination of Services or Retirement.

     5.2 Hardship Distributions. At any time before payment in full of amounts
credited to the Deferred Compensation Account of a Participant, the Participant
may submit a written request to the Committee for the distribution of all or a
portion of such Participant’s Deferred Compensation Account Balance because of a
Financial Hardship. In response thereto, the Committee shall have the authority
to determine, in its sole discretion, that payments should be made in any manner
the Committee deems appropriate, in whole or in part, on any other date or dates
in order to alleviate a Financial Hardship of such Participant.

     5.3 Distributions to Incompetents. If the Committee determines, in its
discretion, that a payment under the Plan is to be made to a minor, a person
declared incompetent or to a person incapable of handling his or her property,
the Committee may direct such payment to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person. The Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to making such payment. Any such
payment shall be a payment for the account of the Participant and a Beneficiary,
as the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.

     5.4 Court Ordered Distributions. The Committee is authorized to make any
payments directed by court order in any action in which the Plan or the
Committee with respect to the Plan has been named as a party. In addition, if a
court determines that a spouse or former spouse of a Participant has an interest
in the Deferred Compensation Account of a Participant under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole

- 11 -



--------------------------------------------------------------------------------



 



discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the interest of such spouse or former
spouse in the Deferred Compensation Account of a Participant to such spouse or
former spouse as determined by such court.

     5.5 Method of Payment. Unless otherwise elected by a Participant in a
Deferred Compensation Agreement and unless otherwise described below,
distributions of such Participant’s Deferred Compensation Account Balance shall
be made in cash or in property consisting of the Measurement Funds most recently
approved to be used for determining the amounts to be credited or debited from
such Participant’s Deferred Compensation Account, as elected by the Participant
and approved by the Committee. If the Participant suffers a Termination of
Services or dies, payment of such Participant’s Deferred Compensation Account
Balance shall be paid in a lump sum to such Participant or such Participant’s
Beneficiary, as applicable, as soon as administratively feasible thereafter. If
the Participant Retires, payment of such Participant’s Deferred Compensation
Account Balance shall be paid in a single lump sum or annual installments over a
five-year, ten-year, fifteen-year or twenty-year period or such other form of
payment authorized by the Committee from time to time, as requested by the
Participant and approved by the Committee. Notwithstanding the foregoing, any
lump sum distributions of the Deferred Compensation Account Balance of a
Participant that reflects a deemed investment in the Company stock fund shall
(unless otherwise determined by the Committee) be distributed in Shares, except
that any deemed fractional Shares shall be paid in cash. In addition,
notwithstanding the foregoing, any portion of a Participant’s Deferred
Compensation Account Balance that is attributable to Option Credits shall be
distributed in Shares.

     5.6 Valuation of Distributions. All distributions under the Plan shall be
based upon a Participant’s Deferred Compensation Account Balance as of the end
of the day immediately preceding the date of distribution.

     5.7 Right to Withhold Taxes. To the extent required by law in effect at the
time a distribution is made from the Plan, the Company or its agents shall have
the right to withhold or deduct from any distributions or payments any taxes
required to be withheld by federal, state or local governments.

- 12 -



--------------------------------------------------------------------------------



 



ARTICLE VI

BENEFICIARIES

     6.1 Beneficiary Designation. Each Participant from time to time may
designate any person or persons (who may be named contingently or successively)
to receive such benefits as may be payable under the Plan upon or after the
death of a Participant, and such designation may be changed from time to time by
the Participant by filing a new designation. Each designation shall revoke all
prior designations by such Participant, shall be in a form prescribed by the
Company, and shall be effective only when filed in writing with the Company
during the Participant’s lifetime.

     6.2 No Beneficiary Designation. In the absence of a valid Beneficiary
designation, or if, at the time any Plan payment is due to a Beneficiary, there
is no living Beneficiary validly named by the Participant, the Company shall pay
any such Plan payment to the Participant’s spouse, or, if none, to the
Participant’s lawful issue, per stirpes or, if none to the Participant’s estate.
In determining the existence or identity of anyone entitled to receive a Plan
payment as aforesaid, or if a dispute arises with respect to any such payment,
then, notwithstanding the foregoing, the Company, in its sole discretion, may
distribute such payment to the estate of the Participant without liability for
any taxes or other consequences that might flow therefrom, or may take such
other action as the Company deems to be appropriate.

- 13 -



--------------------------------------------------------------------------------



 



ARTICLE VII

FUNDING AND PARTICIPANT’S INTEREST

     7.1 Plan Unfunded. The Plan shall be unfunded and no trust or special
deposit shall be created, or deemed to be created, by the Plan or the Company.
The crediting of amounts to the Deferred Compensation Account of a Participant
shall be made through recordkeeping entries. No actual funds or Shares shall be
segregated, reserved, or otherwise set aside; provided, however, that nothing
herein shall prevent the Company from establishing one or more grantor trusts
from which distributions due under the Plan may be paid. All distributions shall
be paid by the Company from its general assets and a Participant or a
Beneficiary shall have the rights of a general, unsecured creditor against the
Company for any distributions due hereunder. The benefits provided to
Participants under the Plan constitute a mere promise by the Company to make
such payments in the future.

     7.2. Interests of Participants Under the Plan. Each Participant has an
interest only in the cash value of his Deferred Compensation Account. No
Participant shall have any right or interest in any specific fund, stock or
securities.

- 14 -



--------------------------------------------------------------------------------



 



ARTICLE VIII

ADMINISTRATION AND INTERPRETATION

     8.1 Administration. The Plan shall be administered by the Committee, which
may delegate its duties to one or more employees of the Company. The Committee
has, to the extent appropriate and in addition to the powers described elsewhere
in the Plan, full discretionary authority to construe and interpret the terms
and provision of the Plan; to make factual determinations concerning a
Participant’s eligibility for benefits under the Plan and other administrative
matters relating to a Participant’s Deferred Compensation Account; to adopt,
alter and repeal administrative rules, guidelines and practices governing the
Plan; to perform all acts, including the delegation of its administrative
responsibilities to advisors or other persons who may or may not be employees of
the Company; and to rely upon the information or opinions of legal counsel or
experts selected to render advice with respect to the Plan, as it shall deem
advisable, with respect to the administration of the Plan.

     8.2 Interpretation. The Committee may take any action, correct any defect,
supply any omission or reconcile any inconsistency in the Plan, or in any
election hereunder, in the manner and to the extent it shall deem necessary to
carry the Plan into effect or to carry out the Board’s purposes of the Board in
adopting the Plan. Any decision, interpretation or other action made or taken by
the Committee arising out of or in connection with the Plan, shall be within the
absolute discretion of the Committee, and shall be final, binding and conclusive
on the Company as well as all Participants, Beneficiaries and their respective
heirs, executors, administrators, successors and assigns. The determinations by
the Committee with respect to the Plan need not be uniform, and may be made
selectively among Employees, whether or not they are similarly situated.

     8.3 Records and Reports. The Committee shall keep a record of proceedings
and actions and shall maintain or cause to be maintained all such books of
account, records, and other data as shall be necessary for the proper
administration of the Plan. Such records shall contain all relevant data
pertaining to individual Participants and their rights under the Plan.

     8.4 Payment of Expenses. The Company shall bear all expenses incurred by it
and by the Committee in administering the Plan.

- 15 -



--------------------------------------------------------------------------------



 



     8.5 Indemnification for Liability. The Company shall indemnify the
Committee, and the employees of the Company to whom the Committee delegates
duties under the Plan against any and all claims, losses, damages, expenses and
liabilities arising from their responsibilities in connection with the Plan.

     8.6 Claims Procedure. If a claim for benefits or for participation under
the Plan is denied in whole or in part, a Participant shall receive written
notification. Any such notification shall include specific reasons for the
denial, specific reference to pertinent provisions of the Plan, a description of
any additional material or information necessary to process the claim and why
such material or information is necessary, and an explanation of the claims
review procedure. If the Committee fails to respond within 90 days, the claim
shall be treated as denied.

     Within 60 days after the claim is denied or, if the claim is deemed denied,
within 150 days after the claim is filed, a Participant (or his duly authorized
representative) may file a written request with the Committee for a review of
his denied claim. The Participant may review pertinent documents that were used
in processing his claim, submit pertinent documents, and address issues and
comments in writing to the Committee. The Committee shall notify the Participant
of its final decision in writing. In its response, the Committee shall explain
the reason for the decision, with specific references to pertinent Plan
provisions on which the decision was annual based. If the Committee fails to
respond to the request for review within 60 days, the claim shall be treated as
denied.

- 16 -



--------------------------------------------------------------------------------



 



ARTICLE IX

AMENDMENT AND TERMINATION

     9.1 In General. Subject to Section 10.2 hereof, the Company may at any time
amend or terminate any or all of the provisions of the Plan in any manner;
provided, however, that in no event shall any such amendment or termination
adversely affect the right of any Participant or Beneficiary to a payment under
the Plan on the basis of amounts allocated to the Deferred Compensation Account
of a Participant. In the event that the Plan is discontinued with respect to
future Deferrals or terminated, each Participant’s Deferred Compensation Account
Balance shall be distributed in accordance with Article V.

     9.2 Termination After Change in Control. Notwithstanding the foregoing, the
Company shall not amend or terminate the Plan without the prior written consent
of all Participants for a period of two calendar years following a Change in
Control.

- 17 -



--------------------------------------------------------------------------------



 



ARTICLE X

MISCELLANEOUS PROVISIONS

     10.1 Information to be Furnished by Participants and Beneficiaries and
Inability to Locate. Any communication, statement or notice addressed to a
Participant or to a Beneficiary at his last post office address as shown on the
records of the Company shall be binding on the Participant or Beneficiary for
all purposes of the Plan. Neither the Company nor the Committee shall be obliged
to search for any Participant or Beneficiary beyond the sending of a certified
or registered mail letter to such last known address. If the Company or the
Committee notifies any Participant or Beneficiary that he is entitled to an
amount under the Plan and the Participant or Beneficiary fails to claim such
amount or make his location known to the Company or the Committee within three
years thereafter, then, except as otherwise required by law, if the location of
one or more of the next of kin of the Participant is known to the Company or the
Committee, the Company or the Committee may direct distribution of such amount
to any one or more or all of such next of kin, and in such proportions as the
Company or the Committee, in its sole discretion, determines. If the location of
none of the foregoing persons can be determined, the Company or the Committee
shall have the right to direct that the amount payable shall be deemed to be a
forfeiture.

     10.2 Right of the Company to Take Employment Actions. The maintenance of
the Plan shall not be deemed to constitute a contract between the Company and
any Director, or to be a consideration for, or an inducement or condition of,
the employment of any Director. Nothing herein contained, or any action taken
hereunder, shall be deemed to give a Director the right to be retained in the
employ of the Company or to interfere with the right of the Company to
discipline or discharge a Director at any time, nor shall it be deemed to give
to the Company the right to require the Director to remain in its employ, nor
shall it interfere with any rights of the Director to terminate his services at
any time.

     10.3 No Alienation of Assignment of Benefits. The rights and interest of a
Participant under the Plan shall not be assigned or transferred, either
voluntarily or by operation of law or otherwise, except as otherwise provided
herein, and the rights of a Participant to payments under the Plan shall not be
subject to alienation, attachment, execution, levy, pledge or garnishment by or
on behalf of creditors (including heirs, beneficiaries, or dependents) of the
Participant or a Beneficiary.

- 18 -



--------------------------------------------------------------------------------



 



     10.4 Construction. All legal questions pertaining to the Plan shall be
determined in accordance with the laws of the State of Minnesota.

     10.5 Headings. The headings of the Articles and Sections of the Plan are
for reference only. In the event of a conflict between a heading and the
contents of an Article or Section, the contents of the Article or Section shall
control.

     10.6 Agent for Legal Process. The Company shall be the agent for service of
legal process with respect to any matter concerning the Plan, unless and until
the Company designates some other person as such agent.

     Executed at ________________________, this _____ day of ____________,
_____.

              U. S. BANCORP               By:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

- 19 -



--------------------------------------------------------------------------------



 



APPENDIX A

List of Affiliates

(As of November 1, 2003)

         
CC Management Inc.
    36-4477930  
First Security Investor Reporting
    36-3900357  
Housing Capital Company
    94-3206669  
Key Merchant Services LLC
    58-2359974  
Lyon Financial Services Inc.
    41-1400571  
Nova Information Systems
    58-1916822  
Quasar Dist. LLC
    39-1982827  
Rocky Mountain BankCard System Inc.
    84-1010148  
U.S. Bancorp Asset Management Inc.
    41-2003732  
U.S. Bancorp Card Services Inc.
    41-1558798  
U.S. Bancorp Consumer Finance of Kentucky
    61-0902130  
U.S. Bancorp Equipment Finance Inc.
    93-0594454  
U.S. Bancorp Fund Services LLC
    39-1939072  
U.S. Bancorp Insurance Services LLC
    39-1914078  
U.S. Bancorp Investments Inc.
    84-1019337  
U.S. Bancorp Licensing
    41-1970658  
U.S. Bancorp Oliver Allen Technology Leasing
    94-2234252  
U.S. Bancorp Service Center
    45-0442309  
U.S. Bank National Association
    31-0841368  
U.S. Bank National Association ND
    41-1881896  
U.S. Bank Trust National Association SD
    41-1973763  
Voyager Fleet Systems Inc.
    76-0476053  
U.S. Bancorp Service Providers, LLC
    39-2019998  

                      COMMITTEE Date:                

--------------------------------------------------------------------------------

                By:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

A-1



--------------------------------------------------------------------------------



 



APPENDIX B

Measurement Funds

(As of November 1, 2003)

First American Prime Obligations
First American Short Term Bond Fund
First American Intermediate Government Bond Fund
First American Core Bond Fund
First American Mid Cap Growth Opportunity
First American Mid Cap Value Fund
First American Equity Index Fund
First American Large Cap Value Fund
First American Large Cap Growth Opportunity Fund
First American Small Cap Value Fund
First American Small Cap Growth Opportunity Fund
First American Strategy Growth and Income Allocation Fund

U.S. Bancorp Stock

                      COMMITTEE Date:                

--------------------------------------------------------------------------------

                By:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

B-1